Citation Nr: 1420173	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-26 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for multiple joint pain, to include lower spine, both hands and right knee, and if so, whether service connection is warranted.  

3.  Entitlement to an evaluation in excess of 30 percent for headaches with fatigue.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from February 1982 to July 1991, with service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, declining to reopen the claims currently on appeal for failure to submit new and material evidence.  

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Louis, Missouri.  A written transcript of this hearing was prepared and associated with the evidence of record.  

In addition to the physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  However, a review of these systems reveals documents that are merely duplicative of those already associated with the physical claims file.  

The issues of entitlement to service connection for diabetes mellitus and multiple joint pains, to include the lower spine, both hands and the right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran notified VA in May 2012 that he was withdrawing his claim of entitlement to an evaluation in excess of 30 percent for headaches.  The Board received this request prior to the promulgation of a decision.  

2.  The February 1995 Board decision denying the claim of entitlement to service connection for diabetes mellitus is final.  

3.  Evidence received since the February 1995 Board decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for diabetes mellitus, and raises a reasonable possibility of substantiating the claim.  

4.  The November 2007 Board decision denying the claim of entitlement to service connection for multiple joint pains, to include the lower spine, both hands and the right knee is final.  

5.  Evidence received since the November 2007 Board decision is new and relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to an increased evaluation for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The February 1995 Board decision denying the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

3.  New and material evidence has been received and the claim of entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

4.  The November 2007 Board decision denying the Veteran's claim of entitlement to service connection for multiple joint pains, to include the lower spine, both hands and the right knee, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

5.  New and material evidence has been received and the claim of entitlement to service connection for multiple joint pains, to include the lower spine, both hands and the right knee, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Issue

By a rating decision dated January 2008, the RO, in relevant part, granted service connection for headaches and assigned a noncompensable (0 percent) disability evaluation.  The Veteran filed a Notice of Disagreement (NOD) pertaining to the assigned rating in May 2008.  In February 2009, the RO promulgated a Statement of Case (SOC) that continued the holdings of the January 2008 rating decision, and the Veteran appealed this finding to the Board in February 2009.  His disability evaluation was subsequently increased to 30 percent in an August 2009 rating decision, effective as of April 28, 2009.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2013).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2013).

During the May 2012 hearing, the Veteran's representative asserted that the claim for an increased rating for headaches was withdrawn.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the appeal for a higher evaluation for headaches is dismissed.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal in that it is reopening the claims of entitlement to service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Diabetes Mellitus

The Veteran's claim of entitlement to service connection for diabetes mellitus was previously denied in January 1992 and February 1992 rating decisions because there was no current diagnosis of diabetes mellitus and in February 1995, the Board denied the claim on the same basis.  As such, for the evidence to be material in this case, it must address this unestablished fact, or at least trigger VA's duty to assist.  

The Board finds that evidence has been submitted that is both new and material since February 1995.  A number of VA treatment records prepared since this time reflect that the Veteran has a current diagnosis of diabetes mellitus.  He was also afforded a VA examination for diabetes mellitus in September 2010, confirming that he presently suffers from diabetes mellitus.  As such, evidence received since February 1995 is both new and material in that it directly addresses the rationale for why the Veteran's claim was previously denied.  The claim of entitlement to service connection for diabetes mellitus is reopened.  

Multiple Joint Pains

The claim of entitlement to service connection for multiple joint pains, to include the lower spine, both hands and right knee, was most recently denied in a November 2007 Board decision.  The claim was denied because there was evidence of a diagnosis of rheumatoid arthritis of record.  As such, a claim was not warranted on the basis of an undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Board also denied service connection for rheumatoid arthritis on a direct basis, noting that there was no evidence of this disability having manifested during, or as a result of, active military service.  As such, for the evidence to be material in this case, it must address one of these unestablished facts, or, at least trigger VA's duty to assist.  

The Board finds that evidence received since the November 2007 Board decision is both new and material.  The Veteran submitted a statement dated November 2011 from a private physician with the initials P.W.T.  According to Dr. T, current physical examination and X-rays were normal and there was no evidence of rheumatoid arthritis.  As such, Dr. T indicated that he was unable to explain the cause of the Veteran's hand pain, suggesting that further clarification is required on the part of VA to determine whether the Veteran's current symptomatology is related to a diagnosed illness.  The claim of entitlement to service connection for multiple joint pains is, therefore, reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for multiple joint pains, to include the lower spine, both hands and the right knee, is reopened.  

The claim of entitlement to an increased evaluation for headaches with fatigue is dismissed.  




REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As for the claim of entitlement to service connection for diabetes mellitus, the record reflects that the Veteran indeed has a current diagnosis of this condition.  However, the record presently contains no competent evidence linking this disability to military service.  The Veteran was afforded a VA examination for diabetes mellitus in September 2010.  However, no opinion regarding etiology was provided at that time.  

The Board finds that the Veteran should be scheduled for a new VA examination to determine whether it is at least as likely as not that his currently diagnosed diabetes mellitus manifested during, or as a result of, active military service.  When formulating an opinion, the examiner must specifically address the evidence of hypoglycemia from May 1992.  According to a May 1992 VA examination report, blood sugar testing was compatible with hypoglycemia (although it was not presently diagnostic of diabetes).  The examiner did note that hyperglycemia suggested early diabetes but that it was not pathognomonic.  

Regarding the claim of entitlement to service connection for multiple joint pains, to include the lower spine, both hands and the right knee, the Veteran should be scheduled for a VA examination regarding this issue as well.  Specifically, further clarification is needed as to the cause of the Veteran's reported symptomatology.  The record contains a number of diagnoses, including rheumatoid arthritis and degenerative disc disease.  However, the Veteran's private physician concluded as recently as November 2011 that there was no evidence of rheumatoid arthritis - at least in the hands.  A VA physician also opined in May 2006 that the evidence of record did not support a diagnosis of rheumatoid arthritis. 

As such, the Veteran should be scheduled for a VA orthopedic examination.  The examiner is asked to identify all current disabilities associated with the Veteran's reported symptomatology.  If any disabilities are identified, the examiner should opine as to whether it is at least as likely as not that such disability manifested during, or as a result of, active military service.  However, if any of the Veteran's symptomatology cannot be attributed to a known clinical diagnosis, the examiner should opine as to whether the Veteran is suffering from symptomatology due to an undiagnosed illness.  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  

Finally, the most recent record of VA medical treatment associated with the claims file is dated November 2010.  The Veteran has submitted copies of records posted through August 2011.  However, it does not appear that VA has obtained any records since November 2010.  As such, all records of VA medical treatment prepared since November 2010 should be obtained and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA medical treatment prepared since November 2010.  All records should then be associated with the Veteran's claims file, either physically or electronically.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician regarding the etiology of his currently diagnosed diabetes mellitus.  The Veteran's claims file and a copy of this remand are to be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed and considered.  

The examiner is then to physically examine the Veteran and review the medical evidence of record.  The examiner should opine as to whether it is at least as likely as not that the Veteran's currently diagnosed diabetes mellitus manifested during, or as a result of, active military service.  In reaching a decision, the examiner must discuss the relevance (if any) of the May 1992 diagnosis of hypoglycemia.  

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed as well.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case.  

3.  The Veteran should also be scheduled for a VA orthopedic examination regarding his claimed joint pain, to include the lower back, both hands and the right knee.  The Veteran's claims file and a copy of this remand are to be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed and considered.  

The examiner should then perform all necessary tests and studies, to include X-ray imaging, and determine what (if any) current diagnoses are associated with the Veteran's reported symptomatology.  If any diagnoses are assigned, the examiner should opine (for each diagnosis) whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  In formulating an opinion, the examiner should consider and discuss the Veteran's lay assertions of symptomatology in and since military service.  

If, however, the examiner does not find any currently diagnosed disabilities associated with the Veteran's symptomatology, then the examiner should opine as to whether it is at least as likely as not that any of the Veteran's reported symptomatology (either from the lower spine, the hands or the right knee) is the result of an undiagnosed illness.  As previously noted, an undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  The examiner should consider and discuss the May 2006 and November 2011 findings of no rheumatoid arthritis when formulating an opinion. 

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed as well.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case.  

4.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


